                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYNCHRONOSS TECHNOLOGIES, INC.,                    Case No. 4:16-cv-00119-HSG (KAW)
                                   8                    Plaintiff,                          ORDER TERMINATING 2/22/19 JOINT
                                                                                            LETTER
                                   9             v.
                                                                                            Re: Dkt. No. 273
                                  10     DROPBOX INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On February 22, 2019, the parties filed a joint letter, in which Synchronoss seeks to

                                  14   preclude Dropbox from relying on the Opening Expert Report of Gregor Purdy. (Joint Letter, Dkt.

                                  15   No. 273 at 1.) Therein, Synchronoss argues that Mr. Purdy’s opinions fall outside the scope of

                                  16   expert testimony, such that he should have been disclosed in advance of the fact discovery

                                  17   deadline. Id. Dropbox disagrees, and contends that Mr. Purdy’s testimony is proper expert

                                  18   testimony. Id.

                                  19          This dispute, however, is a motion in limine fashioned as a discovery dispute, so it is not

                                  20   ripe for adjudication. Accordingly, the joint letter is TERMINATED. The parties may refile this

                                  21   dispute as a motion in limine before the presiding judge should the case proceed to trial.

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 8, 2019
                                                                                            __________________________________
                                  24                                                        KANDIS A. WESTMORE
                                  25                                                        United States Magistrate Judge

                                  26
                                  27

                                  28
